                E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




                  IN THE IOWA DISTRICT COURT FOR LINN COUNTY

 TRACY LYNN POWELL,                                          Case No. ________________

         Plaintiffs,

 v.

 THOMAS WILTON BLACKSTONE,                                       ORIGINAL NOTICE
 COLDIRON SPECIALIZED DRIVEAWAY,
 INC., and PROGRESSIVE INSURANCE
 COMPANY,
        Defendants.


        TO THE ABOVE-NAMED DEFENDANTS:
                  THOMAS WILTON BLACKSTONE
                  COLDIRON SPECIALIZED DRIVEAWAY, INC.
                  PROGRESSIVE INSURANCE COMPANY

        You are hereby notified that there is now on file in the office of the clerk of the above court
a petition at law naming you as a defendant in the above-entitled action, a copy of the Petition at
Law and Jury Demand is attached hereto. The Plaintiffs’ attorney is Richard R. Schmidt of
Mueller, Berg & Schmidt, P.L.L.C., whose address is 2711 Grand Avenue, Des Moines, Iowa
50312. The attorney’s phone number is (515) 444-4000 and facsimile number is (515) 635-0082.

        You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days of service of this original notice is upon you, you serve, and within
a reasonable time thereafter, file a motion or answer in the Iowa District Court for LINN
COUNTY, at the courthouse in CEDAR RAPIDS, IOWA, judgment by default will be rendered
against you for the relief demanded in the petition. Please see Iowa Court rules Chapter 16 for
information on electronic filing and Iowa Court Rules Chapter 16, division VI regarding the
protection of personal information in the court filings.

       If you need assistance to participate in court due to a disability, call the disability
coordinator at (319) 398-3920. Persons who are hearing or speech impaired may call Relay Iowa
TTY (1-800-735-2942). Disability coordinators cannot provide legal advice.



                                                       _________________________________
                                                       CLERK OF THE ABOVE COURT
                                                       Linn County Courthouse
                                                       51 3rd Avenue Bridge
                                                       PO BOX 1468
                                                       Cedar Rapids, IA 52406-5488



        Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 1 of 24
                  E-FILED 2020 JUN 22 10:58 AM LINN - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV095681
                                                                             County     Linn
Case Title    TRACY L POWELL VS THOMAS W BLACKSTONE ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 398-3920 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    06/22/2020 10:58:47 AM




District Clerk of Linn                       County

/s/ Breauna Emanuel



       Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 2 of 24
     E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 3 of 24
     E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 4 of 24
     E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 5 of 24
     E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 6 of 24
     E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 7 of 24
     E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRICT COURT




Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 8 of 24
               E-FILED 2020 JUN 22 12:04 PM LINN - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR LINN COUNTY
 TRACY LYNN POWELL,
        Plaintiff,                        FILE NO: LACV095681
 v.
 THOMAS WILTON BLACKSTONE,
 COLDIRON SPECIALIZED DRIVEAWAY,                      NOTICE OF
 INC., and PROGRESSIVE INSURANCE                NON-RESIDENT SERVICE
 COMPANY,
        Defendants.

To:     COLDIRON SPECIALIZED DRIVEAWAY, INC.

       200 N. Sooner Rd, Edmond, OK 73037

       You will take notice that an original notice of suit or process against you, a copy of which

is hereto attached, was duly served upon you at Des Moines, Iowa by filing a copy of said notice

or process on the 22nd day of June, 2020 with the secretary of state of the State of Iowa.

       Dated at Des Moines, Polk County, Iowa, this 22nd day of June, 2020.



                                              /s/ Rick Schmidt
                                      RICHARD R. SCHMIDT, AT0007015
                                      Mueller, Berg & Schmidt, PLLC
                                      2711 Grand Avenue
                                      Des Moines, Iowa 50312
                                      Telephone No. (515) 444-4000
                                      Facsimile No. (515) 635-0082
                                      E-mail: rick.schmidt@iowalawyers.com
                                      ATTORNEY FOR PLAINTIFF

 Copies to:                                                               CERTIFICATE OF SERVICE

 Coldiron Specialized Driveaway Inc.           The undersigned certifies that the foregoing instrument was served upon each of
                                               the attorneys of record of all parties to the above-entitled cause herein at their
 200 N Sooner Road                             respective addresses disclosed on the pleadings of record on June 22, 2020
 Edmond, OK 73037                              By:      U.S. Mail                     FAX
 CRRR# 7019 1120 0001 7973 2150                         Hand Delivered                Overnight Courier
                                                        Federal Express                Other: E-mail or EDMS


                                               Signature:_/S/Toni   L Ford___________________________________




                                                  1




        Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 9 of 24
               E-FILED 2020 JUN 22 12:04 PM LINN - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR LINN COUNTY
 TRACY LYNN POWELL,
        Plaintiff,                        FILE NO: LACV095681
 v.
 THOMAS WILTON BLACKSTONE,
 COLDIRON SPECIALIZED DRIVEAWAY,                      NOTICE OF
 INC., and PROGRESSIVE INSURANCE                NON-RESIDENT SERVICE
 COMPANY,
        Defendants.

To:     Thomas Wilton Blackstone, 2040 Wilson Road, Linwood, NC 27299-9081

       You will take notice that an original notice of suit or process against you, a copy of which

is hereto attached, was duly served upon you at Des Moines, Iowa by filing a copy of said notice

or process on the 22nd day of June, 2020 with the secretary of state of the State of Iowa.

       Dated at Des Moines, Polk County, Iowa, this 22nd day of June, 2020.



                                              /s/ Rick Schmidt
                                      RICHARD R. SCHMIDT, AT0007015
                                      Mueller, Berg & Schmidt, PLLC
                                      2711 Grand Avenue
                                      Des Moines, Iowa 50312
                                      Telephone No. (515) 444-4000
                                      Facsimile No. (515) 635-0082
                                      E-mail: rick.schmidt@iowalawyers.com
                                      ATTORNEY FOR PLAINTIFF

 Copies to:                                                               CERTIFICATE OF SERVICE

 Thomas Wilton Blackstone                      The undersigned certifies that the foregoing instrument was served upon each of
                                               the attorneys of record of all parties to the above-entitled cause herein at their
 2040 Wilson Road                              respective addresses disclosed on the pleadings of record on June 22, 2020
 Linwood, NC 27299-9081                        By:      U.S. Mail                     FAX
 CRRR# 7019 1120 0001 7973 2143                         Hand Delivered                Overnight Courier
                                                        Federal Express                Other: E-mail or EDMS


                                               Signature:_/S/Toni   L Ford___________________________________




                                                  1




       Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 10 of 24
                E-FILED 2020 JUN 25 1:21 PM LINN - CLERK OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR LINN COUNTY


 TRACY LYNN POWELL,                              )
                                                 )   Case No. 06571LACV095681
              Plaintiff,                         )
                                                 )
 v.                                              )   NOTICE OF LIEN
                                                 )
 THOMAS WILTON BLACKSTONE,                       )
 COLDIRON SPECIALIZED                            )
 DRIVEAWAY, INC., and                            )
 PROGRESSIVE INSURANCE                           )
 COMPANY,                                        )
         Defendants.                             )


       Notice is hereby provided that Hy-Vee, Inc. and Union Insurance Co. of Providence are

asserting a lien in the above-captioned case in regards to their interest for payment related to the

workers’ compensation claim.

                                              SMITH MILLS
                                              SCHROCK BLADES P.C.




                                              __________________________________
                                              Lindsey E. Mills AT0010854
                                              1225 Jordan Creek Parkway, Suite 108
                                              West Des Moines, IA 50266
                                              Telephone: (515) 223-9920
                                              Fax: (515) 262-1384
                                              Fax: (319) 286-1748
                                              Email: lmills@smithmillslaw.com
                                              ATTORNEY FOR DEFENDANTS




        Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 11 of 24
                E-FILED 2020 JUN 25 1:21 PM LINN - CLERK OF DISTRICT COURT




Original to:
Richard Schmidt
Mueller, Berg and Schmidt, PLLC
2711 Grand Avenue
Des Moines, IA 50312
FAX: (515) 635-0082
ATTORNEY FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

         By signing above, the attorney certifies that this document was served electronically on
all parties who receive electronic notice through EDMS as listed on the notice of electronic filing
or

       □   Mailing
       □   Email
       □   Transmitting by fax
       □   By leaving it with the Clerk of Court




                                                   2




       Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 12 of 24
                  E-FILED 2020 JUN 30 12:19 PM LINN - CLERK OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR LINN COUNTY

                                 Case Number: LACV095681
                                              )
TRACY LYNN POWELL,
                                              )    ACCEPTANCE OF SERVICE
Plaintiff(s),
                                              )
                                              )
v.                                            )
                                              )
THOMAS WILTON BLACKSTONE,                     )
COLDIRON SPECIALIZED DRIVEAWAY,               )
INC., and PROGRESSIVE UNIVERSAL               )
INSURANCE COMPANY,                            )
Defendant(s),                                 )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )




Service of the foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for the PROGRESSIVE UNIVERSAL INSURANCE COMPANY, defendant named herein, the 30th
of June, 2020.

                                         Commissioner of Insurance


                                         Doug Ommen




           Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 13 of 24
                  E-FILED 2020 JUN 22 10:45 AM LtNN - CLERK OF D|STR|CT COURT




                    IN THE IOWA DISTRICT COURT FOR LINN COUNTY
                                                             OWa.Sec retary
    TRACY L\'NN POWELL,                                       Case No.                                      of State
                                                                                            JUL     7   2020
         Plaintifl's.

                                                                                            _4:80   p,m,

    THOMAS WILTON BLACKSTONE,                                     ORIGINAL NOTICE
    COLDIRON SPECIALIZED DRIVEAWAY,
    INC., and PROGRESSIVE INSURANCE
    COMPANY,
         Defendants.



        TO THE ABOVE-NAMED DEFENDANTS:
                  THOMAS WILTON BLACKSTONE
                  COLDIRON SPECIALIZED DRIVEAWAY, INC.
                  PROGRESSIVE INSURANCE COMPANY

        You are hereby notified that there is now on file in the office ofthe clerk ofthe above coun
apetition at law naming you as a defendant in the above-entitled action, a copy ofthe Petition at
Law and Jury Demand is attached hereto. The plaintiffs' attomey is Richard R. schmidt of
Mueller, Berg & Schmidt, P.L.L.C., whose address is 271I Grand Avenue, Des Moines, Iowa
50312. The attomey's phone number is (515) 444-4000 and facsimile number is (515) 635-00g2.

         You are further notified that the above case has been filed in a county that utilizes electronic
filing. Unless, within 20 days ofservice of this original notice is upon you, you serve, and within
a reasonable time thereafter, file a motion or answer in the Iowa District court for LINN
couNTY, at the courthouse in cEDAR RAprDS, IowA, judgment by default witt be rendered
against you for the relief demanded in the pstition. Please see Iowa Court rules Chapter 16 for
information on electronic filing and Iowa court Rules Chapter 16, division vl regarding the
protection ofpersonal information in the court filings.

       If you need assistance to participate in court due to a disability, call the disability
coordinator at (319) 398-3920. Persons who are hearing or speech impaired may call Relay
                                                                            -            Iowa
TTY ( 1-800-735-2942). Disability coordinators cannot provide legal advice.




                                                        CLERKOF THE ABOVE COURT
                                                        Linn County Courthouse
                                                        51 3'd Avenue Bridge
                                                        PO BOX 1468
                                                        Cedar Rapids,    IA   52406-54g8




        Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 14 of 24
                        E-FILED 2020 JUN 22 10:58 AM LINN - CLERK OF DISTRICT COURT

                                                                                                                             FILED
                                                                                                                                              of state
STATE OF IOWA JUDICIARY                                                      caservo     LACV0gUUrpwa'secretarv
                                                                             county Linn                                   JUL        7   2O?O

caselrle TRACY L POWELL VS THOMAS W BLACKSTONE ET AL
                                                                                                                           4:30 p.i',i.
    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Pelition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must flle yourAppearance and Answer electronically.


YoLrmusl register through the lowa Judicial Branch website al htto://www.iowacourts.stale.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documenls on your case and of receiving service and nolices irom the coun.


FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT I,IANAGEMENT SYSTEM:
htto J/www.iowacourts.state.ia.us/EIile


FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://vvww.iowacourts.state-ia.us/Efile




lf you req!ire the assistance of auxiliary aids or services lo parlicipate in courl because of a dlsability, immediately call your district
ADA coordinator at (319) 398-3920 (lf you are hearing impaired, call Relay lowa TTY at 1300-735-2942.)


Datetssuea        Q$ll)12020 10:58:47 AM
                      tlltl




                       r
Dislticl Clerk   of   Lin,n                  Caunll
/s/ Breauna Emanuel



       Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 15 of 24
                       E-FILED 2020 JUN 22 10:45 AtV LtNN - CLERK OF DTSTR|CT COURT


                                                                                               roru r.Sltui,Do,
             INTHE IOWADISTRICT COUR T FOR LINN COL]NTY
  TRACY LYNNPOWELL,
                                                                                                                              Stat
             Plaintiff,                                   FILE NO:
                                                                                                                   7   2020

                                                                                                         4,80 p.n.
  THOMAS WILTON BLACKSTONE,
  COLDIRON SPECIALIZED DRIVEAWAY,                                       PETITIONAT LA\v
  INC., and PROGRESSIVE INSURANCE                                                and
  COMPANY,                                                               JURYDEMAND
             Defendants.

            coMES Now          the praintiff, by and through the undersigned attorney, and for
                                                                                               her petition

 at Law, hereby states the       following:

                                        JURISDI CTI ON AND VENUE

            1.     At ail times materiar hereto, plaintiffTracy Lynn powell was an individual
                                                                                              and

resident of Cedar Rapids, Lirur County, Iowa.

            2.     At     all times material hereto, Defendant Thomas   wilton   Brackstone was an

individual and     a   resident of Linwood, North Carolina.

        3.         At all times material hereto, Defendant coldiron Speciarized Driveaway,
                                                                                           rnc., was
an oklahoma corporation, that has conducts business throughout
                                                               the United States.

        4.         At all times materiar hereto, Defendant progressive Insurance company,
                                                                                          was              a

business entity domiciled in the state of Iowa and was registered
                                                                  with the Iowa Insurance

Division located in Des Moines, potk County, Iowa.

       5.         The allegations which gave rise to this lawsuit occuned in Linn
                                                                                  county, Iowa.
       6'         The amount ofcontroversy exceeds the jurisdictional requirements
                                                                                   ofthe Iowa
District Court in and for Linn County.

                                   FA     s          o TO           A       UNT
       ,7
                  Plaintiff incorporates by reference alr preceding paragraphs     as   if fufly   set out forth


                                                      1




        Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 16 of 24
                    E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF D|STR|CT COURT



 herein.

           8'      on or about July    10, 2018,   plaintiffTracy Lynn powell was driving
                                                                                          her vehicle

 westbound on the outside lane in the 800 block of 33d Avenue SW in cedar Rapids,
                                                                                  Lyrur
 County, Iowa.

           9.      At said time    and prace Defendant Thomas      wilton Blackstone was driving with
 consent a vehicle owned by coldiron specialized Driveaway, Inc and travelling westbound
                                                                                         on

the inside lane.

           10.     At said time    and place, Defendant Thomas     wilton Blackstone       attempted to make

a   right tum from the inside lane and struck the vehicle driven by plaintiff Tracy Lynn powell.

           11.   Plaintiff rracy Lynn powell suffered injuries       as a result   ofthe motor vehicle

collision.

                                                       I     GLI        CE
                                          DEFENDANT BLACKSTONE

           12.   Plaintiff incorporates by reference all preceding paragraphs         as   iffully   set forth

herein.

           13.   Defendant rhomas wilton Blackstone had a duty to use reasonable care
                                                                                      in the
operation of the motor vehicle.

           14.   Defencant Thomas wilton Blackstone breached the aforesaid duty in one
                                                                                       or more

of the following particulars   :




                 a.   In failing to keep a proper lookout;

                 b.   In failing to have the vehicle under control at all times, in violation of Iowa

                      Code 9321.288;

                 c.   In failing to make proper use oflanes in violation oflowa Code g321.2061

                                                       2




           Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 17 of 24
                      E-FILED 2020 JUN 22 10:45 AM L|NN - CLERK OF DtSTRtCT COURT



                     d.       In failing to exeroise due care to avoid colliding with a vehicle upon a public

                              roadway;

                     e.       In failing to obey state and local laws and ru1es of the road concerning the
                                                                                                           safe

                              operation of an automobile;

                     f.       In failing to act   as a reasonably prudent person   under the same or similar

                              circumstances

           15.       Defendant rhomas wiiton Blackstone,s aforesaid negligence was a proximate

cause     of the described collision which subsequently caused injuries and damages sustained
                                                                                              by
Plaintiff Tracy Lynn Powell.

           16.       As   a   result of the aforesaid, PlaintiffTracy Lynn Powell sustained multiple
                                                                                                     injuries
to her body and extremities, the full and complete extent of which are not yet
                                                                               known.

          17   .    As    a   result of Defendant Thomas Wilton Blackstone's negligent acts and
                                                                                                omissions,

Plaintiff Tracy Llinn Powell has suffered and will continue to suffer the following
                                                                                    harms                      and

losses:


               a.   Past medical expenses;


               b.   Future medical expenses;

               c.   Past pain and suffering;

               d.   Future pain and suffering;

               e.   Past loss of function of fuI1 use       ofbody;

               f.   Future loss of function of ful1 use of body;

               g.   Past loss of income;

               h.   Future loss of income:



                                                             3




          Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 18 of 24
                      E-FILED 2020 JUN 22 10:45 AM LtNN - CLERK OF D|STR|CT COURT



               g.    Past loss of income;

               h.    Future loss of income; and

               i.    Any other element of damages allowable under Iowa law not specifically set forth

                     herein.

     WHEREFORE, Plaintiff Tracy Lyrn powell demands judgment against Defendant coldiron

 specialized Driveaway, Inc., pursuant to Iowa code section 321.493 as owner ofthe vehicie

involved in the July 10, 2018 collision for the injuries she sustained, together with interest

thereon as allowed by law, and for the costs of this action.




  AGA

           22.      Plaintiff inco

herein.

           23.      PlaintiffTracy L1.nn Powell had underinsured ilsurance coverage on July 10, 201g,

the date of said collision, through Progressive Insurance company, policy            # 4043g2g4.
           24.      As a result of the July 10, 2019, motor vehicle collision, plaintiff Tracy Lynn

Powell suffered injuries and damages through no fault ofher own.

           25.      Plaintiff Tracy Lynn Powell is entitled to compensation under this policy for her

injuries   if it is found   that the negligent parties were underinsured.

           26.      Plaintiff Tracy Lynn Powell has suffered and will continue to suffer the following

harms and losses as a result of the      luly   10, 201g, motor vehicle collision:

              a.    Past medical expenses;

              b.    Fufure medical expenses;

                                                        5




           Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 19 of 24
                 E-FILED 2020 JUN 22 10:45 AM LINN - CLERK OF DISTRTCT COURT



            c.   Past pain and suffering;

            d.   Future pain and suffering;

            e.   Past loss of function and   full   use of body;

            f.   Future loss of function and   full   use of body;

            g.   Past loss of income;

           h.    Future loss ofincome; and

            i.   Any other element of damages allowable under Iowa law not specihcally set forth

                 herein.

        WHEREFORE, Plaintiff Tracy Lynn Powell demands judgment against Defeudant

Progressive Insurance Company pursuant to her underinsured insurance and uninsured insurance

policy coverage for the injuries she sustained and damages exceeding policy limits ofany

coverage applicable to Defendant Thomas        wilton Blackstone and/or any otheiiniured

Defendants, together with interest thereon as allowed by lalv, and for the costs of this action.

                                            JURY DEMAND

       Plaintiffrracy Lynn Powell hereby requests trial byjury in the above-captioned matter



                                                    RICHARD R. SCHMIDT, ATOOOTOI5
                                                    Mueller, Berg & Schmidt, PLLC
                                                    271I Grand Avenue
                                                    Des Moines, Iowa 503 12
                                                    Telephone: (515) 444-4000
                                                    Facsimile: (515) 635-0082

      ,*u.ffi''o                                    Email : rick.sclmidt@iorvalarvv ers.cotn
                                                    ATTORNEY FOR PLAINTIFF



                   4:30 P'ri"''


                                                       6




       Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 20 of 24
                E-FILED 2020 JUN 22 12:04 PM L|NN - CLERK OF D|STR|CT COURT
                                                                                                                   FILED
                                                                                                   lowa.Se cretary of State
                 IN THE IOWA DISTzuCT COURT FOR L INN COLINTY                                                  JUL        7   2020
 TRACY L\'NN POWELL,
      Plaintiff,                        FILE NO: LACV09568l                                                     4:30 p,m.
 THOMAS WILTON BLACKSTONE,
 COLDIRON SPECIALIZED DRIVEAWAY,                                      NOTICE OF
 INC., and PROGRESSIVE INSURANCE                                 NON-RESIDENT SERVICE
 COMPANY,
         Defendants.

To:     COLDIRON SPECIALIZED DRIVEAWAY, INC.

       200 N. Sooner Rd, Edmond,       OK 73037

       You will take notice that an original notice of suit or process against you, a copy of which

is hereto attached, was duly served upon you at Des Moines, Iowa by                 filing   a copy     of said notice

or process on the 22"d day of June, 2020 with the secretary of state of the state of Iowa.

       Dated at Des Moines, Polk County, Iowa, this 22"d day of June, 2020.




                                              /o/     k.lrfuld.lr
                                      zuCHARD R. SCHMIDT, ATOOO7O15
                                      Mueller, Berg & Schmidt, pLLC
                                      271I Grand Avenue
                                      Des Moines, Iowa 50312
                                      Telephone No. (515) 444-4000
                                      Facsimile No. (5 l5) 635-0082
                                      E-mail: rick.schmidt@i owalawv ers.com
                                      ATTORNEY FOR PLAINTIFF

Copies to:                                                              CERTIFICATE OF SERVICE

Coldiron Specialized Driveaway Inc             The urdersigred cedifiesll.at d.6 foregorng insFurent was served upon
                                                                                                                       each of
200 N Sooner Road                              tle atlorleys of record of all partes to the above-enli ed caLse heie,n at lnerr
                                               respecUve addresses disclosed on the pteadings of rccatd on June
                                                                                                                 22, ZO2A
Edmond, OK73037
                                              By: I U.S. Mail                     tr   FAx
CRRR# 7019 I 120 0001 7973 2t50                   tr Hand Delivered               E    Overnight Couier
                                                  tr Federal Express              E    Other: E-mailor EDMS


                                              Sg         /S        I   A""t




       Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 21 of 24
                                                                                     .         FILED
                                                                                     towa Secretary of
                                                                                                       State
                 IN THE IOWA DISTRICT COURT FOR LINN COUNTY                                  JUL      7   2020
 TRACY LYNN POWELL,
      Plaintiff,                        FILE NO: LACV09568l                                  4:30 p,m,

 THOMAS WILTON BLACKSTONE,
 COLDIRON SPECIALIZED DRIVEAWAY,                              AFFIDAVIT OF SER\'ICE
 INC., and PROGRESSIVE INSURANCE                        RE: Coldiron Speciatized Drivearvay, Inc.
 COMPANY,
           Defendants.

STATE OF IOWA                            )
                                         )      SS
COTINTY OF POLK                          )

          I, Toni L. Ford, after being first duly swom, do hereby depose and state that on the
                                                                                               22"d

day ofJune, 2020,1mailed, file-stamped copies of the Notice ofNon-Resident Service,
                                                                                    original
Notice, Petition and Jury Demand to Defendant coldiron Specialized Driveaway, Inc.,
                                                                                    at the last

known address of: 200 N Sooner Road, Edmond,            oK   73037 pursuant to Iowa code $617.3.




                                               T on1     Ford




       Subscribed and sworn to before me this 22"d d,ay ofJune, 2020.



      ,r'1.,-    PATHICIA FLORES
      9 A ? Corrlmisdon Numbor E!220t
      '.,5"'     Uy Commbslon    €Ipi6
          'orl              203!
                   Aufust f 6,                 No        Public, State o   owa




                                                    1




          Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 22 of 24
              

               3467839  3636969344946
                                              
                                           
                          
                                             ,%5&6,789:;<0
              !"!##                     
                                           
         $%&                                 
                                                  ==>?@?AB>CD @>EFCE>GG?AH
 '(%)!"*+%",-!                         FIJGJ=KL@J?A
 ./!!0-1!$2&-
 3%%!$2%4,(/
 
              1#-"%&
 

 ,MNO.5M) 16&-'!!/6&*4!#"'#!(#.!((%
!N*3(,-"%"'!//#-P'##1#-"%
'(%)!"*+%"-,-!./!!0-1!$2&!"'P$Q"!"-
%#"!&

RSTUVWXYZ[\X]^_X]`]`XX    X      X      aUbcUdTeZ[[\XbZfghTTUV_X
                                  
                            i%i16&  
                                  16& 6880j<0;
                                  klmnmkopqorstmpuopvwwwxyz{o
                                  00:'!-."".O.4!"0|88
                                  ,-}/!-%26:|~80Q0|;;
                                  /'j09<9;Q~8~0
                                  %!(!j09j;;Q090
                 OQ(!-/%/(P&(
                /P4!%/(P&(
                                        
                                  6M}5O .M}1OO5165.




                                           0
     Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 23 of 24
               IJKLMINOOPQPQORSMOPTOUVQPOWXOMLYYOJOZMI[\O]KONL^_[LZ_OZ]S[_

                                     3456787964 8 45794
                                              
       00!0!"##"$
%&'&(#)*+,(($%-#(.
/
 
0"0/,$"
+1#2,$"344&
05667"8.
*(+(%9!60
0'/($":%%(/$
;<<=>?@ABC=>BDEFG?<GCCB
                                             H(H1/+(  
                                              





                                             0
      Case 1:20-cv-00072-KEM Document 1-3 Filed 07/29/20 Page 24 of 24
